NO. 07-10-00269-CV

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 12, 2010


                     CHASCO CONSTRUCTORS LTD., L.L.P.,
                      CHASCO CONTRACTING LTD., AND
                  CHASCO CONTRACTING MANAGEMENT, L.L.C.,
                              APPELLANTS

                                            v.

                    W.P. HOWLE MASONRY CONTRACTOR, INC.,
                                  APPELLEE


             FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY;

         NO. 170,528-A; HONORABLE ROBERT P. BROTHERTON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

      Appellants, Chasco Constructors Ltd., L.L.P., Chasco Contracting Ltd., and

Chasco Contracting Management, L.L.C. (collectively, “Chasco”), perfected this appeal

from the trial court’s entry of Final Summary Judgment awarding appellee, W.P. Howle

Masonry Contractor, Inc., damages of $17,250.70, plus pre and post judgment interest,

attorney’s fees, and costs of court. The clerk’s record was filed on July 9, 2010. Due to

the nature of the disposition, there was no reporter’s record to be filed. By letter dated
July 12, Chasco was notified that their appellate brief was due to be filed by August 9.

On August 6, Chasco requested an extension of time to file appellants’ brief which was

granted making the brief due on September 8. Chasco did not file their brief nor request

an extension of time to file their brief by September 8. By letter dated September 15,

the Clerk of this Court notified Chasco that the brief was past due and that failure to file

the brief with this Court on or before September 27, could result in dismissal of their

appeal pursuant to Rules 38.8(a) and 42.3 of the Texas Rules of Appellate Procedure.

Chasco has neither filed their brief nor responded to this Court’s September 15

correspondence.


       Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with a notice from the Clerk of this Court requiring a response or other action in a

specified time. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                        Mackey K. Hancock
                                                             Justice




                                             2